Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the election filed on 10-20-2021.   Applicant provisionally elects Group I(claims 1-9) for examination with traverse. Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. Claims 1-5 are rejected under 35 U.S.C. 102a(1) as being anticipated by Westergaard et al. (US 2018/0310104).
Consider Claim 1, Westergaard teaches  a method performed by an audio system having an in- ear headphone that is to be worn by a user and an audio source device(see fig. 1 and paragraph [0025]), the method comprising: obtaining, over a wireless communication link and via a first wireless connection that uses an accessory profile(see figs.2-7), a first request, from the audio source device, to start a fitting process; in response to obtaining the first request(see abstract), performing the measurement fitting by establishing, over the wireless communication link, a second wireless connection that uses an audio distribution profile between the in-ear headphone and the audio source device; obtaining, over the wireless communication link and via the second wireless connection(se figs. 2-8), an audio signal from the audio source device for driving a speaker of the in-ear headphone to output sound, responsive to the outputted sound, determining a fit parameter for the in- ear headphone(see figs. 1-6 and paragraphs[0026]-[0035]), and transmitting the fit parameter to the audio source device over the wireless communication link and via the first wireless connection(see figs. 2-9 and paragraphs[0049]-[0061]).
   Consider Claim 2-4, Westergaard teaches the method wherein the wireless communication link is a BLUETOOTH link(see figs. 2-9 and paragraphs[0054]-[0071]); and the method wherein the accessory profile is a BLUETOOTH Serial Port Profile (SPP) (see figs. 2-9 and paragraphs[0054]-[0071]); and the method wherein the audio distribution profile is a BLUETOOTH Advanced Audio Distribution Profile (A2DP) (see figs. 2-9 and paragraphs[0054]-[0071]). 


.      

Claim Rejections - 35 USC § 103
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
9.          Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Westergaard et al. (US 2018/0310104) in view of Kofman et al. (US 2019/0052951).
     Consider Claim 6, Westergaard teaches the method wherein the request is a first request, wherein the method further comprises obtaining, via the first wireless connection(see figs. 1-6 and paragraphs[0026]-[0035]); but , Westergaard does not 
   However, Kofman teaches the method wherein the request is a first request, wherein the method further comprises obtaining, via the first wireless connection, a second request to stop the fitting process from the audio source device(see figs. 4a-6 and paragraphs [0068]-[0072]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date the of claimed invention was made to combine the teaching of Kofman into Westergaard to provide an earbud includes a capacitive sensor including at least one conductive trace and a controller configured to provide an indication of the earbud being inserted into an ear of a user responsive to detecting changes in capacitance of one of the at least one conductive trace relative to ground or different conductive traces relative to one another.
     Consider Claims 7-8, Westergaard as modified by Kofman teaches the method  in response to obtaining the second request, stopping the fitting process by stopping to obtain, over the wireless communication link and via the second wireless connection, the audio signal from the audio source device for output through the speaker (In Kofman, see figs. 4a-6 and paragraphs [0068]-[0072]); and the method  in response to obtaining the second request, tearing down the second wireless connection(In Kofman, see figs. 4a-6 and paragraphs [0068]-[0072]).

  10 .          Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Westergaard et al. (US 2018/0310104) in view of Eichfeld et al. (US 2018/0295455).

the method comprising transmitting, over the wireless communication link and via the first wireless connection, a message that acknowledges that the request was obtained, wherein establishing the second wireless connection comprises obtaining, after the message is transmitted, a command message to establish the second wireless connection.
   However, Eichfeld teaches the method comprising transmitting, over the wireless communication link and via the first wireless connection, a message that acknowledges that the request was obtained, wherein establishing the second wireless connection comprises obtaining, after the message is transmitted, a command message to establish the second wireless connection(see figs.2-7 and paragraphs [0020]-[0028]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date the of claimed invention was made to combine the teaching of Eichfeld into Westergaard to provide an in-ear listening device; a plurality of customization components for use with the in-ear listening device, each customization component when in combination with the listening device cooperating with the listening device to define a controlled amount of venting; and a self-fitting assistance processing device in communication with the in-ear listening device, which adjusts a gain of the in-ear listening device according to the amount of venting provided by a selected one of the customization components.  

                                        Election/Restrictions


        The examiner believes that the Group I, Claims 1-9, drawn to a method performed by an audio system having an in- ear headphone that is to be worn by a user and an audio source device, the method comprising: obtaining, over a wireless communication link and via a first wireless connection that uses an accessory profile, a first request, from the audio source device, to start a fitting process; in response to obtaining the first request, performing the measurement fitting by establishing, over the wireless communication link, a second wireless connection that uses an audio distribution profile between the in-ear headphone and the audio source device; obtaining, over the wireless communication link and via the second wireless connection, an audio signal from the audio source device for driving a speaker of the in-ear headphone to output sound, responsive to the outputted sound, determining a fit parameter for the in- ear headphone, and transmitting.  Group Il. Claims 10-22, drawn to a method performed by a programmed processor of an audio source device, the method comprising: a) transmitting, over a wireless communication link and via a first wireless connection that uses an accessory profile, a request to start a fitting process to an in-ear headphone, wherein the process determines whether an ear tip of the in-ear headphone fits properly within an ear canal of a user; b) obtaining, over the wireless communication link and via the first wireless connection, an acknowledgement message from the in-ear headphone that acknowledges the request has been received and that the in-ear headphone has started the fitting process; c) in response to obtaining the  classified in GO6F 16/637.CPC.
      Inventions Group I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination in Group | has  obtaining, over a wireless communication link and via a first wireless connection that uses an accessory profile, a first request, from the audio source device, to start a fitting process; in response to obtaining the first request, performing the measurement fittingby establishing, over the wireless communication link, a second wireless connection that uses an audio distribution profile between the in-ear headphone and the audio source device;  and subcombination in Group II has separate utility such as a) transmitting, over a wireless communication link and via a first wireless connection that uses an accessory profile, a request to start a fitting process to an in-ear headphone, wherein the process determines whether “an ear tip” of the in-ear headphone fits properly within an ear canal of a user; b) obtaining, over the wireless communication link and via the first wireless connection, an acknowledgement message from the in-ear headphone that acknowledges the request has been received and that the in-ear headphone has started the fitting process.  See MPEP § 806.05(d).
.
 
                                                                 Conclusion
12.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kofman (US 2019/0045291) is cited to show other related  SETUP MANAGEMENT FOR EAR TIP SELECTION FITTING PROCESS.

13.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 12-03-2021